SUMMARY ORDER
Plaintiff-appellant Audrey Weinstock appeals from an order of the district court (Amon, Judge) dated May 30, 2006, adopting the bankruptcy court’s (Craig, Bankruptcy Judge) proposed findings of fact and conclusions of law, and dismissing this action. We assume the parties’ familiarity with the facts, procedural history, and specification of issues on appeal.
After having reviewed Weinstock’s contentions on appeal and the record of proceedings below, we affirm for substantially the same reasons stated by the district court in its memorandum and order of May 30, 2006. We have considered all of Weinstock’s arguments and find them to be without merit.
Accordingly, the judgment of the district court is AFFIRMED.